Citation Nr: 1738766	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  17-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran had service in the U.S. Naval Reserve, to include periods of extended active duty from July 1943 to July 1946 and from October 1950 to December 1950.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned at a June 2017 videoconference hearing.  A transcript of the hearing has been added to the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran has Meniere's syndrome.

2.  The evidence as to whether Meniere's syndrome was incurred in service is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for Meniere's syndrome have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the present case, the evidence reflects that the Veteran has Meniere's syndrome.  Although examiners have been divided on that question in the past, it appears from more recent reports that the diagnosis has been reasonably established.  See, e.g., VA examination report dated in September 2016.

As to matters of in-service incurrence and nexus, the Veteran has testified that he experienced episodes of dizziness following in-service exposure to hazardous noise from ship-mounted guns.  He has further testified that the episodes have been recurrent to the present, worsening more recently, and a private ear, nose, and throat physician opined in February 2017 that the recurring episodes since service are consistent with a diagnosis of Meniere's syndrome.

The Board is aware that the Veteran at times denied having problems during service with dizziness (or any other ailment).  However, he has since explained that he did so because he did not wish to complain.  Under the circumstances, given the Veteran's good character and meritorious service as reflected in his service records-and the fact that he never presented for clinical treatment during service for any problem whatsoever-the Board is persuaded that his explanation is credible.  The undersigned also found the Veteran's testimony as to the progression of his disability at the June 2017 hearing to be credible.  

The Board is also persuaded that the unfavorable nexus opinion proffered by a VA examiner in September 2016 was based on a misapprehension of the Veteran's history with respect to the onset of his dizziness; which he has since clarified.

In light of the foregoing, the Board finds that the criteria for an award of service connection for Meniere's syndrome have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  The appeal is allowed.


ORDER

Service connection for Meniere's syndrome is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


